DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11 and 17 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by CHOI (US 20200301469 A1).
	Regarding claim 1, CHOI discloses a display device, comprising:
a screen, configured to display broadcast content and/or network content;
Fig. 2 for display 110 or Fig. 10 for display 110-1
a rotating component, connected with the screen and configured to drive the screen to rotate to make the screen in a landscape mode or a portrait mode; and
Fig. 2 for motor 130 
a controller, connected with the rotating component and the screen, and configured to:
Fig. 2 for processor 140
in response to a play action of a video media resource of the display device, detect a current rotating state of the screen; and 
[0110] FIG. 10 illustrates a process of rotating the display 110 while maintaining the image content ratio of the display apparatus 100 according to an embodiment. In an embodiment, the display apparatus 100 may display an image content 1010 having an aspect ratio of 9:16. The display apparatus 100 may analyze the image content 1010 to determine the display direction of the image content 1010, and determine that the determined direction of the image content 1010 is a portrait direction. Since the current direction of the display 110-1 is the landscape direction, the display apparatus 100 may determine that the direction of the display 110 and the direction of the image content 1010 do not coincide, and display the UI 810 asking whether to rotate the display 110. When a command to rotate the display 110 is input from the user, the display apparatus 100 may control the motor 130 to rotate the display 110 to the portrait direction 110-2. In addition, while the display apparatus 100 rotates the display 110, the display 110 may be controlled such that the ratio of the image content 1020 is the same as the ratio of the image content 1010 displayed on the landscape direction display 110-1.
in response to the current rotating state of the screen being in the landscape mode and
the video media resource being a vertical media resource, control the rotating component to rotate the screen to the portrait mode.
[0110] FIG. 10 illustrates a process of rotating the display 110 while maintaining the image content ratio of the display apparatus 100 according to an embodiment. In an embodiment, the display apparatus 100 may display an image content 1010 having an aspect ratio of 9:16. The display apparatus 100 may analyze the image content 1010 to determine the display direction of the image content 1010, and determine that the determined direction of the image content 1010 is a portrait direction. Since the current direction of the display 110-1 is the landscape direction, the display apparatus 100 may determine that the direction of the display 110 and the direction of the image content 1010 do not coincide, and display the UI 810 asking whether to rotate the display 110. When a command to rotate the display 110 is input from the user, the display apparatus 100 may control the motor 130 to rotate the display 110 to the portrait direction 110-2. In addition, while the display apparatus 100 rotates the display 110, the display 110 may be controlled such that the ratio of the image content 1020 is the same as the ratio of the image content 1010 displayed on the landscape direction display 110-1.

	Regarding claim 2, CHOI discloses the  display device according to claim 1, wherein the controller is further configured to:
calculate a rotating parameter according to the current rotating state and an aspect ratio of the video media resource, wherein the rotating parameter comprises a display image scaling ratio and/or a rotating angle; and
adjust a display window of the video media resource on the screen according to the rotating parameter.
[0071] The motor 130 may rotate the display 110 according to the control of the processor 140. To be specific, the motor 130 may set the direction of the display 110 to the landscape or portrait direction by rotating the display 110 by 90 degrees (or, in one or more other embodiments, 270 degrees) under the control of the processor 140. 

	Regarding claim 8, CHOI discloses the  display device according to claim 1, wherein the controller is further configured to:
 receive a command for rotating the screen from a user; and
send the command to a driving motor of the rotating component to start rotating.
	[0080] The processor 140 (e.g., at least one processor) may be electrically connected to the memory 120 to control the overall operation and function of the display apparatus 100. In particular, when the external device 105 is tagged on the remote controller 115 that controls the display apparatus 100, the processor 140 may connect with the external device 105 through the communicator 150 based on the information related to the display apparatus 100 received by the external device 105 from the remote controller 115. Furthermore, when the communication connection with the external device 105 is performed, the processor 140 may receive direction information from the external device 105, control the motor 130 to rotate the display 110 based on 

    PNG
    media_image1.png
    759
    517
    media_image1.png
    Greyscale


	Regarding claim 10, CHOI discloses an image display method, comprising:
in response to a play action of a video media resource of a display device, detecting a current rotating state of a screen of the display device; and
[0071] The motor 130 may rotate the display 110 according to the control of the processor 140. To be specific, the motor 130 may set the direction of the display 110 to the landscape or portrait direction by rotating the display 110 by 90 degrees (or, in one or more other embodiments, 270 degrees) under the control of the processor 140. 
in response to the current rotating state of the screen being in a landscape mode and a video media resource being a vertical media resource, controlling a rotating component of the display device to rotate the screen to a portrait mode.
[0110] FIG. 10 illustrates a process of rotating the display 110 while maintaining the image content ratio of the display apparatus 100 according to an landscape direction, the display apparatus 100 may determine that the direction of the display 110 and the direction of the image content 1010 do not coincide, and display the UI 810 asking whether to rotate the display 110. When a command to rotate the display 110 is input from the user, the display apparatus 100 may control the motor 130 to rotate the display 110 to the portrait direction 110-2. In addition, while the display apparatus 100 rotates the display 110, the display 110 may be controlled such that the ratio of the image content 1020 is the same as the ratio of the image content 1010 displayed on the landscape direction display 110-1.

	Regarding claim 11, CHOI discloses the method according to claim 10, further comprising:
calculating a rotating parameter according to the current rotating state and an aspect ratio of the video media resource, wherein the rotating parameter comprises a display image scaling ratio and/or a rotating angle; and
[0110] FIG. 10 illustrates a process of rotating the display 110 while maintaining the image content ratio of the display apparatus 100 according to an embodiment. In an embodiment, the display apparatus 100 may display an image content 1010 having an aspect ratio of 9:16. The display apparatus 100 may analyze landscape direction, the display apparatus 100 may determine that the direction of the display 110 and the direction of the image content 1010 do not coincide, and display the UI 810 asking whether to rotate the display 110. When a command to rotate the display 110 is input from the user, the display apparatus 100 may control the motor 130 to rotate the display 110 to the portrait direction 110-2. In addition, while the display apparatus 100 rotates the display 110, the display 110 may be controlled such that the ratio of the image content 1020 is the same as the ratio of the image content 1010 displayed on the landscape direction display 110-1.
adjusting a display window of the video media resource on the screen according to the rotating parameter.
[0110] FIG. 10 illustrates a process of rotating the display 110 while maintaining the image content ratio of the display apparatus 100 according to an embodiment. In an embodiment, the display apparatus 100 may display an image content 1010 having an aspect ratio of 9:16. The display apparatus 100 may analyze the image content 1010 to determine the display direction of the image content 1010, and determine that the determined direction of the image content 1010 is a portrait direction. Since the current direction of the display 110-1 is the landscape direction, the display apparatus 100 may determine that the direction of the display 110 and the direction of the image content 1010 do not coincide, and display the UI 810 asking whether to rotate the display 110. When a command to rotate the display 110 is input display apparatus 100 rotates the display 110, the display 110 may be controlled such that the ratio of the image content 1020 is the same as the ratio of the image content 1010 displayed on the landscape direction display 110-1.

	Regarding claim 17, CHOI discloses the method according to claim 10, further comprising: receiving a command for rotating the screen from a user; and sending the command to a driving motor of the rotating component to start rotating.
[0080] The processor 140 (e.g., at least one processor) may be electrically connected to the memory 120 to control the overall operation and function of the display apparatus 100. In particular, when the external device 105 is tagged on the remote controller 115 that controls the display apparatus 100, the processor 140 may connect with the external device 105 through the communicator 150 based on the information related to the display apparatus 100 received by the external device 105 from the remote controller 115. Furthermore, when the communication connection with the external device 105 is performed, the processor 140 may receive direction information from the external device 105, control the motor 130 to rotate the display 110 based on the received direction information, and control the display 110 to display image content received from the external device 105 on the rotated display 110.


Allowable Subject Matter
Claims 3-7, 9 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422